DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delany (US 2012/0209778 A1).

Regarding claim 1, Delany discloses a computer-implemented method for processing data in a trusted environment, the method comprising:
in response to a request received at a host agent of a server from a user device of a user over a network to process user data, transmitting a token representing the request to an executor pool having a pool of a plurality of executors (Fig. 2, Fig. 3, el. 302, request message, el. 306, i.e., token); 
receiving by the host agent one or more executable images of an executor from the executor pool (para. 22), wherein the executor pool allocated the executor from the pool of executors in response to successfully verifying the token; launching a restricted operating environment within the server, including providing the one or more executable images of the executor and the user data to the restricted operating environment (para. 35-37, para. 42, Fig. 3, the user is restricted to access unless the token is verified); and


Regarding claim 2, Delany discloses wherein the request is one of a plurality of requests received from a plurality of user devices associated with a plurality of users, and wherein each of the requests is processed within a respective one of a plurality of restricted operating environments (Fig. 2-3, para. 20, para. 24, para. 31, para. 36, all the users in the network to request and process by the host system).

Regarding claim 3, Delany discloses transmitting a request identifier (ID) associated with the request and a user ID associated with the user from the host agent to a management service; and receiving the token associated with the request from the management service in response to the request ID and the user ID (para. 36-39, a public key of the authorized user).

Regarding claim 4, Delany discloses wherein the management service registers the request ID and the user ID and generates the token to represent a service session associated with the request ID and the user ID (para. 31-32).

Regarding claim 5, Delany discloses wherein the executor pool is configured to communicate with the management service to verify the token before sending the one or more executable images of the executor to the host agent (Fig. 2-3, Fig. 7A).



Regarding claim 7, Delany discloses wherein providing the one or more executable images of the executor and the user data comprises storing the one or more executable images of the executor and the user data in a predetermined memory location of a memory accessible by the restricted operating environment (Fig. 2, para. 22).

Regarding claim 8, Delany discloses wherein the one or more executable images of the executor is retrieved from the predetermined memory location and executed within the restricted operating environment, and wherein the executor when executed is configured to process the user data retrieved from the predetermined memory location (Fig. 2, para. 22).

Regarding claim 9, Delany discloses wherein the executor is configured to generate a processing result of processing user data and to store the processing result in a predetermined memory location accessible by the host agent, and wherein the host agent is configured to retrieve the processing result from the predetermined memory location, return the processing result back to the user device, and terminate the restricted operating environment (Fig. 2-3, Fig. 4A-4B, Fig. 7A, para. 35-37, para. 42).

Regarding claim 10, the instant claim is analyzed with respect to claim 1.
Regarding claim 11, the instant claim is analyzed with respect to claim 2.
Regarding claim 12, the instant claim is analyzed with respect to claim 3.
Regarding claim 13, the instant claim is analyzed with respect to claim 4.

Regarding claim 15, the instant claim is analyzed with respect to claim 6.
Regarding claim 16, the instant claim is analyzed with respect to claim 1.
Regarding claim 17, the instant claim is analyzed with respect to claim 2.
Regarding claim 18, the instant claim is analyzed with respect to claim 3.
Regarding claim 19, the instant claim is analyzed with respect to claim 4.
Regarding claim 20, the instant claim is analyzed with respect to claim 5.
Regarding claim 21, the instant claim is analyzed with respect to claim 6.
Related Arts
Trotter (US 2018/0336554 A1) discloses the concept of authenticating user’s credential in the security token environment of the data platform system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679.  The examiner can normally be reached on 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CAI Y CHEN/Primary Examiner, Art Unit 2425